Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the items marked “A” consist of tapes for tape recorders (and belts) similar in all material respects to those the subject of Electric & Musical Industries (US), Ltd. v. United States (42 Cust. Ct. 87, C.D. 2070), the claim at 15 percent was sustained. The items marked “B,” stipulated to consist of tape recorder parts and tape recorders similar in all material respects to those the subject of Abstract 65049, were held dutiable at 13% percent, as claimed.